Allowable Subject Matter
1.         Claims 1-13 are allowed.
2.         The following is examiner's statement of reason for allowance.

          Ahn et al. (US PG-PUB 20170293378 A1) teaches a touch sensing electrodes TSE arranged in the active area SA.  The touch sensing electrodes TSE may include a plurality of first sensing electrodes TSE1 and a second sensing electrode TSE2 arranged only in the 
fingerprint recognition area FS.  The first sensing electrodes TSE1 may include a plurality of X electrodes TSEX extending in an X axis direction and a plurality of Y electrodes TSEY extending in a Y axis direction. The second sensing electrode TSE2 may include a plurality of sub electrodes extending in a direction parallel to one of the X electrodes TSEX and the Y electrodes TSEY.  For example, the sub electrodes may extend in a direction parallel to the X electrodes TSEX The sub electrodes may each be connected to the pad portion PDA by one 
of the fingerprint recognition lines FSL.  The sub electrodes and the fingerprint recognition lines FSL may be arranged on different layers from each other.  For example, the sub electrodes may be arranged on the same layer as the X electrodes TSEX, and the fingerprint recognition lines FSL may be arranged on the same layer as the Y electrodes TSEY.  Further, the sub electrodes and the fingerprint recognition lines FSL may be respectively and electrically connected to each other through contact holes CNT. Additionally, The second sensing electrodes TSE2 may include a plurality of sub electrodes SUBE1, SUBE2.  For example, the second sensing electrodes TSE2 may include a plurality of first sub electrodes SUBE1 extending in a direction inclined with respect to the edge portion of the active area SA, and a plurality of second sub electrodes SUBE2 extending in a direction intersecting the first sub electrodes SUBE1.  An insulating film may be arranged between the first sub electrodes SUBE1 and the second sub electrodes SUBE2. (see Fig’s 16-19)

          Cho et. al (US PG-PUB 20180113558 A1) teaches a touchscreen device with an integrated fingerprint sensor.  The touchscreen device including a touchscreen having a touch area for touch sensing and a fingerprint and touch area for touch sensing and fingerprint sensing, the touch area having Tx electrodes arranged in a first direction and Rx electrodes arranged in a second direction, and the fingerprint and touch area having FTx electrodes arranged in the first direction and FRx electrodes arranged in the second direction, and a touch IC that performs touch sensing through the touch area and the fingerprint and touch area and performs fingerprint sensing through the fingerprint and touch area, wherein the Rx electrodes form a plurality of groups, and the groups are individually and separately connected to Rx lines in the boundary region between the touch area and the fingerprint and touch area. (See Fig. 4)

          Li et al. (US PG-PUB 20190286264 A1) teaches a touch panel comprising a plurality of touch driving electrodes extending along a first direction, a plurality of touch sensing electrodes extending along a second direction, and the hollow region is formed by making the touch driving electrode be insulated from and intersected with the touch sensing electrode;  the fingerprint recognition film layer comprises a plurality of fingerprint recognition patterns arranged in the hollow regions, each fingerprint recognition pattern comprises a plurality of 

          Han et al. (US PG-PUB 20160350571 A1) teaches A touch sensing device comprising: a plurality of touch electrodes located in an active area of the touch sensing device, the plurality of touch electrodes having a first resolution for sensing touch in the active area;  a plurality of combination touch and fingerprint electrodes located in the active area of the touch sensing device, the plurality of combination touch and fingerprint electrodes having a second resolution for sensing both touch and a fingerprint in the active area, the second resolution of the plurality of combination touch and fingerprint electrodes higher than the first resolution of the plurality of touch electrodes;  a first plurality of routing lines connected to the plurality of touch electrodes;  a second plurality of routing lines connected to the plurality of combination touch and fingerprint electrodes;  and a touch and fingerprint controller that respectively applies via the first plurality of routing lines and the second plurality of routing lines a touch driving voltage for sensing touch to the plurality of touch electrodes and the plurality of combination touch and fingerprint electrodes during a touch driving mode of a touch period of the touch sensing device, and the touch and fingerprint controller applying via the second plurality of routing lines a fingerprint driving voltage for sensing a fingerprint to the plurality of combination touch and fingerprint electrodes during a fingerprint mode of the touch period, the fingerprint mode not overlapping with the touch driving mode. (see Fig. 3)

Regarding claim 1, The prior art as recorded fails to teach either alone or in any obvious combination the claim as recited in combination with “wherein touch sensing electrodes corresponding to the sub-driving/receiving electrode groups are disposed in a line in the touch sensing electrode row; a connection electrode group which is formed at one side of the sensing electrode group in the first direction, includes a plurality of connection electrodes disposed to be parallel to the second direction so as to intersect the driving/receiving electrode group, and forms a bezel area; and an insulating layer which is disposed between the driving/receiving electrode group and the sensing electrode group and between the driving/receiving electrode group and the connection electrode group and has via holes formed in some intersections between the receiving electrodes and the touch and fingerprint sensing electrodes and some intersections between the driving electrodes of the driving/receiving electrode group and the connection electrodes”. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.


Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628